Title: From James Madison to James Monroe, 11 June 1806
From: Madison, James
To: Monroe, James,Pinkney, William



Gentlemen,
Department of State June 11. 1806

Since the date of my last (May 30) I have obtained from the Secretary at War, the inclosed copies of a correspondence between an Officer of the United States and an Agent of the British North West Company for the Indian trade.  The correspondence may be of use in explaining the inconveniencies resulting from the constructive permission given by the Treaty of 1794, to British traders, to carry on trade among Indians within the limits of the United States, and the importance of such an amendment of the Treaty as has been suggested to you.
I inclose also, as connected with the subject, copies of two letters from this Department to Mr Merry, and of the opinion of the Attorney General in answer to a claim of British traders, to carry supplies of Merchandize to the Indian tribes within the limits of Louisiana; and to certain immunities in their general trade with our Indians.  I have the honor to be &c

James Madison

